888 F.2d 1385
50 Fair Empl.Prac.Cas.  1728, 1 A.D. Cases 1896
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stuart H. FIELDS, Plaintiff--Appellant,v.Richard E. LYNG, Secretary, U.S. Department of Agriculture,Defendant--Appellee.
No. 88-3660.
United States Court of Appeals, Fourth Circuit.
Submitted June 14, 1989.Decided Oct. 13, 1989.

Stuart H. Fields, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Billy S. Bradley, Office of the United States Attorney, for appellee.
Before WIDENER, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Stuart H. Fields appeals from the district court's order granting defendant's motion for summary judgment on Fields' handicap discrimination claim.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Fields v. Lyng, C/A No. 88-1772-JFM (D.Md. Sept. 30, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Fields has submitted a request for oral argument but in light of our disposition of his appeal, oral argument is not necessary.  See Fed.R.App. P. 34(a)